DETAILED ACTION
This Action is responsive to the Amendment filed on 11/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.

Allowable Subject Matter
The indicated allowability of claims 23-26 and 28-31 are withdrawn in view of the reference to Ueda (JP 5866561 B1).  Rejections based on the cited reference follow.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 16-20, 23-25, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (JP 5866561 B1).

Regarding claim 14, Ueda (see, e.g., FIG. 13, FIG. 15) discloses a light emitting diode (LED) package comprising:
a submount 2d comprising a first face e.g., top and a second face e.g., bottom that opposes the first face e.g., top (Para 0131); 
at least one LED chip 3 on the first face e.g., top of the submount 2d (Para 0042); 
a cover structure 5 arranged over the at least one LED chip 3 such that a cavity 8 is formed over the at least one LED chip 3 and the submount 2d (Para 0021, Para 0079, Para 0129, Para 0130); 
a first patterned trace 101, 102 (FIG. 15) / 61, 81; 62,82 (FIG. 13) on the first face e.g., top of the submount 2d, the first patterned trace 101, 102 (FIG. 15) / 61, 81; 62,82 (FIG. 13) forming at least one die attach pad 101, 102 (FIG. 15) / 61, 81; 62,82 (FIG. 13) for the at least one LED chip 3 (Para 0093); and
a second patterned trace 254 on the first face e.g., top of the submount 2d, wherein the second patterned trace 254 is provided between the at least one die attach pad 101, 102 (FIG. 15) / 61, 81; 62,82 (FIG. 13) and a peripheral edge of the submount 2d, and the cover structure 5 is attached to the second patterned trace 254 at a cover structure mounting area e.g., area where 6a:4, 5 bonds with 2d, and a portion e.g., inner portion of 254 of the second patterned trace 254 is provided within the cavity 8 and on the first face e.g., top of the submount 2d in a position that is between the at least one die attach pad 101, 102 (FIG. 15) / 61, 81; 62,82 (FIG. 13) and the cover structure mounting area e.g., area where 6a: 4, 5 bonds with 2d (Para 0133).

Regarding claim 16, Ueda (see, e.g., FIG. 13, FIG. 15) teaches that the second patterned trace 254 comprises aluminum and the first patterned trace 101, 102 (FIG. 15) / 61, 81; 62,82 (FIG. 13) comprises gold (Para 0093, Para 0129, Para 0136).

Regarding claim 17, Ueda (see, e.g., FIG. 13, FIG. 15) teaches that the at least one LED chip 3 is configured to provide a peak wavelength in a range from 100 nm to 315 nm (Para 0042, Para 0129). 
Examiner note: Examiner notes that ultraviolet light spans the wavelengths between 10 nm to 400 nm.

Regarding claim 18, Ueda (see, e.g., FIG. 13, FIG. 15) teaches that the cover structure mounting area e.g., area where 6a: 4, 5 bonds with 2d is devoid of the first patterned trace 101, 102 (FIG. 15) / 61, 81; 62,82 (FIG. 13).

Regarding claim 19, Ueda (see, e.g., FIG. 13, FIG. 15) teaches that the cover structure 5 comprises one or more of glass, ceramic, and quartz (Para 0020, Para 0129).

Regarding claim 20, Ueda (see, e.g., FIG. 13, FIG. 15) teaches that the cavity 8 is a sealed cavity 8 over the at least one LED chip 3 (Para 0024, Para 0079, Para 0129).




Regarding claim 23, Ueda (see, e.g., FIG. 13, FIG. 15) discloses a light emitting diode (LED) package comprising:
a submount 2d comprising a first face e.g., top and a second face e.g., bottom that opposes the first face e.g., top (Para 0131); 
at least one LED chip 3 on the first face e.g., top of the submount 2d (Para 0042); 
a cover structure 5 arranged over the at least one LED chip 3, the cover structure 5 being mounted to the submount 2d at a cover structure mounting area e.g., area where 6a: 4, 5 bonds with 2d that is spaced from a peripheral boundary of the at least one LED chip 3, and a portion of the cover structure 5 extends below a height of the at least one LED chip 3 at the cover structure mounting area e.g., area where 6a: 4, 5 bonds with 2d (Para 0021, Para 0129, Para 0130); 
a metal layer 254 on the first face e.g., top of the submount 2d, wherein the metal layer 254 is arranged between the peripheral boundary of the at least one LED chip 3 and the cover structure mounting area e.g., area where 6a: 4, 5 bonds with 2d, and the cover structure 5 is attached to the metal layer 254 (Para 0133).

Regarding claim 24, Ueda (see, e.g., FIG. 13, FIG. 15) teaches that the at least one LED chip 3 is configured to provide a peak wavelength in a range from 100 nm to 315 nm (Para 0042, Para 0129). 
Examiner note: Examiner notes that ultraviolet light spans the wavelengths between 10 nm to 400 nm.

Regarding claim 25, Ueda (see, e.g., FIG. 13, FIG. 15) teaches that the metal layer 254 comprises aluminum (Para 0136).

Regarding claim 28, Ueda (see, e.g., FIG. 13, FIG. 15) teaches that the cover structure 5 forms a sealed cavity 8 over the at least one LED chip 3 (Para 0024, Para 0079, Para 0129).

Regarding claim 29, Ueda (see, e.g., FIG. 13, FIG. 15) teaches that the metal layer 254 is electrically isolated from the at least one LED chip 3 (Para 0133).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP 5866561 B1), in view of Inoue (WO 2018/096571). 

Regarding claim 15, Ueda (see, e.g., FIG. 13, FIG. 15) teaches that the second patterned trace 254 comprises aluminum (Para 0136). 
However, Ueda fails to expressly teach that the first patterned trace comprise copper. Ueda does, however, teach that the first patterned trace 101, 102 (FIG. 15) / 61, 81; 62,82 (FIG. 13) may be a single layer comprising AuSn (Para 0093).
Inoue (see, e.g., FIG. 12), on the other hand, teaches that the first patterned trace 25 comprises gold-tin (Au-Sn), silver-tin (Ag-Sn), gold (Au), or copper (Cu) (pg 2, para 6). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either gold-tin (Au-Sn) or copper (Cu) in Ueda’s device as a bonding member because these were recognized in the semiconductor art for their use as bonding members, as taught by Inoue, and selecting between known equivalents would be within the level of ordinary skill in the art. 
Claims 21-22 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP 5866561 B1), in view of Itakura (US 2020/0381592). 

Regarding claim 21, Ueda (see, e.g., FIG. 13, FIG. 15) teaches a structure 4 that is arranged between the cover structure 5 and the submount 2d at the cover structure mounting area e.g., area where 6a: 4, 5 bonds with 2d (Para 0020, Para 0129).
However, Ueda fails to expressly teach that the structure 4 is a reflector structure.
Itakura (see, e.g., FIG. 4), on the other hand, teaches a reflector structure 11 (e.g., portion located laterally from LED 2), 12 for reflecting light emitted by the LED (Para 0020, Para 0036). The combination of Ueda/Itakura teaches a reflector structure 11 (e.g., portion laterally located to LED 2), 12 (as taught by Itakura) that is arranged between the cover structure 5 (as taught by Ueda) and the submount 2d (as taught by Ueda) at the cover structure mounting area e.g., area where 6a: 4, 5 bonds with 2d (as taught by Ueda).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Ueda to the reflector structure as described by Itakura for the purpose of reflecting light emitted by the LED (Para 0036).

Regarding claim 22, Itakura (see, e.g., FIG. 4) teaches that the reflector structure 11 (e.g., portion laterally located to LED 2), 12 comprises a sidewall 11ba that is coated with a metal 12a (Para 0036).

Regarding claim 30, Ueda (see, e.g., FIG. 13, FIG. 15) teaches a structure 4 that is arranged between the cover structure 5 and the submount 2d at the cover structure mounting area e.g., area where 6a: 4, 5 bonds with 2d (Para 0020, Para 0129).
However, Ueda fails to expressly teach that the structure 4 is a reflector structure.
Itakura (see, e.g., FIG. 4), on the other hand, teaches a reflector structure 11 (e.g., portion located laterally from LED 2), 12 for reflecting light emitted by the LED (Para 0020, Para 0036). The combination of Ueda/Itakura teaches a reflector structure 11 (e.g., portion laterally located to LED 2), 12 (as taught by Itakura) that is arranged between the cover structure 5 (as taught by Ueda) and the submount 2d (as taught by Ueda) at the cover structure mounting area e.g., area where 6a: 4, 5 bonds with 2d (as taught by Ueda).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Ueda to the reflector structure as described by Itakura for the purpose of reflecting light emitted by the LED (Para 0036).

Regarding claim 31, Itakura (see, e.g., FIG. 4) teaches that the reflector structure 11 (e.g., portion laterally located to LED 2), 12 comprises a sidewall 11ba that is coated with a metal 12a (Para 0036).

Allowable Subject Matter
Claims 1-13 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817